Citation Nr: 0406205	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for right shoulder 
impingement, currently assigned a 10 percent disability 
evaluation.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
right shoulder impingement and assigned a 10 percent 
disability evaluation effective from October 19, 1999.  The 
appellant, who had active service from February 1980 to June 
1982, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

In August 2001, the Board reopened the appellant's claim for 
service connection for right shoulder trauma and remanded 
that issue to the RO for additional development.  That 
development resulted in the grant of service connection by 
the RO in the September 2002 rating decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the appellant was afforded a VA examination in 
July 2002 in connection with his claim for service connection 
for a right shoulder disorder.  Following the grant of 
service connection by the RO in the September 2002 rating 
decision, the appellant expressed his disagreement with the 
10 percent disability evaluation assigned his service-
connected right shoulder disability.  Essentially, he argues 
that he is entitled to a rating in excess of 10 percent and 
he indicated that his right shoulder disability has worsened.  
Specifically, in his January 2003 Notice of Disagreement the 
appellant asserted that his service-connected right shoulder 
impingement was worse than shown at the time of the July 2002 
VA examination and that a 20 or 30 percent disability 
evaluation was warranted.  Therefore, the Board is of the 
opinion that a VA examination is necessary for the purpose of 
determining the current severity and manifestations of the 
appellant's service-connected right shoulder impingement.

In addition, it appears that current VA outpatient records 
may not be associated with the claims file.  In this regard, 
the Board notes that the appellant stated in his VA Form 9 
dated in April 2003 that he had an appointment with his 
orthopedic surgeon the following month to determine whether 
he needed additional surgery.  However, there are no 
treatment records for this appointment associated with the 
claims file.  In fact, the evidence of record does not 
include any VA outpatient records dated after December 1999 
although the Board notes that the appellant informed the July 
2002 VA examiner that he has been seen at the VA hospital 
once a year with his last appointment being two months prior 
to that examination.  Therefore, the RO should attempt to 
obtain and associate with the claims file any current 
treatment records pertaining to the appellant's right 
shoulder impingement.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his right shoulder impingement 
from December 1999 to the present.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
medical records dated from 1999 
through the present.

2.  The appellant should be afforded 
an examination to ascertain the 
severity and manifestations of his 
right shoulder impingement.  Any and 
all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and comment on the 
severity of the appellant's right 
shoulder impingement.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 


office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




